Title: To Benjamin Franklin from Mary Owen: Bill and Receipt, 8 October 1766
From: 
To: 


Before Franklin sailed from Pennsylvania in November 1764 his son William probably asked him to assume the immediate responsibility for the care and education of William Temple Franklin, the small son of an unidentified mother William had left in England two years before. The two men seem to have agreed that Benjamin would charge to William’s account all expenditures he made on behalf of the boy while in England.
During the first years of Franklin’s second mission his financial records show several unexplained cash payments made to women and charged to William. Probably most of these simply represent purchases made from London shopkeepers for William or his wife, but one or two may indicate money given to a nurse or foster mother who was looking after the child. Sometime in the spring of 1767 Franklin sent young Temple (as he came to be called) to a school in Kensington conducted by James Elphinston, brother-in-law of William Strahan. The boy remained there until February 1775, when his grandfather took him out of school to prepare for their voyage to Philadelphia together.
One document does survive to suggest something about the arrangements made for Temple before Elphinston took over. The bill printed below shows that an otherwise unidentified woman, Mary Owen, had the boy in her care and under her “Schooling” for at least six months in 1766–1767. The bill was presented to Mrs. Stevenson, who took a womanly interest in her tenant’s grandson during all these years. She paid the bill for Franklin and, while there is no specific record in his Journal or Ledger of his repaying her, it was almost certainly included in the running account they kept with each other and on which he made lump-sum payments from time to time.
 




£:
s:
d.


Oct. the 8th
Two pr. Shoes for Master Temple
0:
4:
0


1766
Cutting hair
0:
1:
0



To A Quarters Board and Schooling due the 12 of Novbr. 1766
4:
10:
0



To Pocket Money
0:
3:
3



To plaisters
0:
0:
9


Janry the
To Cutting hair
0:
1:
0


2 1767
To A pr Stockings
0:
1:
9



To mending Shoes
0:
0:
2


Janry 12.
To making 6 Shirts at 1s. each
0:
6:
0



To Pocket Money
0:
3:
0



To a Quarters Board and Schooling Due the 12th of Febry, 1767
4:
  10:
  0




10:
0:
11


Febry, the 20th 1767 Recd of Mrs. Stevenson the Contents being in full of all Demands per me
Mary Owen
 
Endorsed: No. 8 Mary Owens Bill for Mastr Temple Febry 20. 1767
